19-2643
     Wang v. Garland
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A206 289 951
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 6th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            BARRINGTON D. PARKER,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   YI LUN WANG,
14            Petitioner,
15
16                     v.                                        19-2643
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Felipe Alexandre, Esq., Alexandre
24                                     Law Firm, Flushing, NY.
25
26   FOR RESPONDENT:                   Joseph H. Hunt, Assistant
27                                     Attorney General; Stephen J.
28                                     Flynn, Assistant Director; Ann M.
29                                     Welhaf, Trial Attorney, Office of
 1                                    Immigration Litigation, United
 2                                    States Department of Justice,
 3                                    Washington, DC.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Yi Lun Wang, a native and citizen of the

10   People’s Republic of China, seeks review of a July 23, 2019

11   decision of the BIA affirming a January 29, 2018 decision of

12   an Immigration Judge (“IJ”) denying asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).     In re Yi Lun Wang, No. A206 289 951 (B.I.A. July

15   23, 2019), aff’g No. A206 289 951 (Immig. Ct. N.Y.C. Jan. 29,

16   2018).       We   assume   the    parties’   familiarity   with   the

17   underlying facts and procedural history.

18       We have reviewed the IJ’s decision as supplemented by

19   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

20   Cir. 2005).       The applicable standards of review are well

21   established.      See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

22   Holder, 562 F.3d 510, 513 (2d Cir. 2009); Li Yong Cao v. U.S.

23   Dep’t of Justice, 421 F.3d 149, 157 (2d Cir. 2005).


                                         2
 1       Religious Persecution Claim

 2       The agency did not err in concluding that Wang failed to

 3   establish     his       eligibility       for   relief   on   account     of   his

 4   conversion to Christianity in the United States.                     Absent past

 5   persecution,        a    noncitizen       may   establish     eligibility      for

 6   asylum   by    demonstrating          a    well-founded       fear   of   future

 7   persecution.            8 C.F.R. § 1208.13(b)(2); Hongsheng Leng v.

 8   Mukasey, 528 F.3d 135, 142 (2d Cir. 2008).                      To do so, an

 9   applicant must show either a reasonable possibility that he

10   would be singled out for persecution or that the country of

11   removal has a pattern or practice of persecuting similarly

12   situated individuals.           8 C.F.R. § 1208.13(b)(2)(iii).                 When

13   an applicant’s claim is based on activities commenced in the

14   United States, the applicant “must make some showing that

15   authorities in his country of nationality are either aware of

16   his activities or likely to become aware of his activities.”

17   Hongsheng Leng, 528 F.3d at 143.

18       The agency reasonably found that Wang, who did not assert

19   that Chinese officials are aware of his religious practice,

20   failed   to    establish       a   reasonable        possibility      that     his

21   religious practice would be discovered.                   His testimony that


                                                3
 1   he communicated with church members in the United States using

 2   an internet application monitored by the Chinese government

 3   is insufficient, particularly given that he did not describe

 4   those communications or show why they would be of interest to

 5   the Chinese government.   See Jian Xing Huang v. U.S. INS, 421

 6   F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid support

 7   in the record . . . [an applicant’s] fear is speculative at

 8   best.”)); cf. Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013)

 9   (finding “most unlikely” the “suggestion that the Chinese

10   government is aware of every anti-Communist or pro-democracy

11   piece of commentary published online”).

12       Further, the agency reasonably found that Wang failed to

13   establish that his fear of future persecution on account of

14   his religion was objectively reasonable.      The agency did not

15   err in focusing on persecution on the provincial level given

16   evidence that the Chinese government’s treatment of religious

17   practitioners    varies    by       region.      See    8 C.F.R.

18   § 1208.13(b)(2)(ii) (“An applicant does not have a well-

19   founded fear of persecution if the applicant could avoid

20   persecution by relocating to another part of the applicant’s

21   country of nationality . . . .”); see also Jian Hui Shao v.


                                     4
 1   Mukasey, 546 F.3d 138, 142, 149, 169 (2d Cir. 2008) (finding

 2   no    error       in   agency’s    requirement    that     an     applicant

 3   demonstrate a well-founded fear of persecution specific to

 4   his   or    her    local    area   when   persecutory    acts    varied   by

 5   locality).        The agency also did not err in concluding that

 6   evidence of brief detentions and one church closure in Wang’s

 7   home province did not rise to the level of persecution.                   See

 8   Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011)

 9   (“[P]ersecution is an extreme concept that does not include

10   every sort of treatment our society regards as offensive.”

11   (internal quotation marks omitted)); Ivanishvili v. U.S.

12   Dep’t      of    Justice,    433   F.3d   332,   341    (2d     Cir.   2006)

13   (“[P]ersecution does not encompass mere harassment.”).

14         The agency also did not err in determining that Wang

15   failed to demonstrate “systemic or pervasive” persecution of

16   similarly situated Christians as needed to demonstrate a

17   pattern or practice of persecution.              The evidence reveals

18   that tens of millions of Christians practice in unregistered

19   churches in China and that in some areas restrictions are

20   limited.        In re A-M-, 23 I.&N. Dec. 737, 741 (B.I.A. 2005);

21   see also 8 C.F.R. § 1208.13(b)(2)(iii).


                                           5
 1       Accordingly, the agency reasonably concluded that Wang

2    failed to establish a well-founded fear of persecution on

3    account of his religion.        See 8 C.F.R. § 1208.13(b)(2).            That

4    finding   was    dispositive     of    Wang’s      requests    for    asylum,

5    withholding     of   removal,   and       CAT   relief. *     See    Lecaj   v.

6    Holder, 616 F.3d 111, 119–20 (2d Cir. 2010) (explaining that

7    an applicant who fails to show sufficient risk of persecution

8    required for asylum “necessarily fails” to meet the higher

9    burdens for withholding of removal and CAT relief).

10       Imputed Political Opinion Claim

11       Wang argues that the BIA failed to consider his claim

12   that he fears persecution on account of an anticorruption

13   political opinion imputed to him based on his father’s dispute

14   with the Chinese government resulting from a refusal to pay

15   bribes to local officials.            His argument is without merit.

16   The BIA adopted and affirmed the IJ’s decision and reasonably

17   concluded that Wang did not establish either past persecution




     * The BIA and Government incorrectly conclude that Wang
     waived his CAT claim before the BIA. The IJ denied CAT relief
     in part because Wang failed to satisfy the lower burden of
     proving a well-founded fear of persecution.     Thus, Wang’s
     challenge to that finding on appeal to the BIA necessarily
     included a challenge to the denial of CAT relief.
                                           6
 1   to himself based on his father’s dispute, see Shi Liang Lin

 2   v. U.S. Dep’t of Justice, 494 F.3d 296, 308 (2d Cir. 2007)

 3   (“[T]he        statutory   scheme    unambiguously      dictates     that

 4   applicants can become candidates for asylum relief only based

 5   on persecution that they themselves have suffered or must

 6   suffer.”), or a well-founded fear of future persecution on

 7   that ground given that local officials had not contacted his

 8   father since 2011 or expressed any interest in Wang, see Jian

 9   Xing Huang, 421 F.3d at 129; see also Melgar de Torres v.

10   Reno, 191 F.3d 307, 313 (2d Cir. 1999) (finding fear of

11   persecution weakened when similarly situated family members

12   remain unharmed in petitioner’s native country).

13       Motion to Remand

14       The BIA did not abuse its discretion in denying Wang’s

15   motion to remand on the ground that his new evidence would

16   not change the outcome of his case.            See Li Yong Cao, 421

17   F.3d at 156.         Wang’s evidence did not establish that the

18   Chinese    government      would    be   interested     in    his   online

19   communications, or describe incidents of harm in his home

20   province directed at Christians and which would rise to the

21   level     of    persecution.        Absent   evidence    of     increased


                                          7
 1   persecution, the BIA was not required to expressly address

 2   newly promulgated religious regulations discussed in a report

 3   Wang submitted on appeal.    See Jian Hui Shao, 546 F.3d at 169

 4   (“[W]e do not demand that the BIA expressly parse or refute

 5   on the record each individual argument or piece of evidence

 6   offered   by   the   petitioner.”   (internal   quotation   marks

 7   omitted)).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe,
13                                 Clerk of Court




                                     8